Exhibit 10.3 to Clean Coal Technologies, Inc. Form 8-k 3-15-12

Clean Coal Agrees to Sign Technology License Agreement with Jindal Steel and
Power Ltd., Agrees to Form Joint Venture with the Archean Group

NEW YORK--(BUSINESS WIRE)--

Clean Coal Technologies, Inc. (“CCTI”), a cleaner-energy technology company,
“fully-reporting” and listed on the OTCQB (symbol CCTC), and Jindal Steel and
Power Ltd. (“Jindal”) have agreed to enter into a Technology License Agreement
(“TLA”) in lieu of the formerly announced Joint Venture Agreement contemplated
under the Memorandum of Understanding signed between CCTI and Jindal on January
27, 2012. The decision to enter into the TLA was arrived at jointly and is
beneficial for both companies as it allows Jindal to focus on its core business
model in Indonesia of supplying dry, high-quality coal to their steel and power
businesses in India while allowing CCTI to focus on the development and
marketing of its technology to third parties.

Under the TLA, CCTI will receive an on-going royalty fee on all processed coal
from Jindal majority-owned mines in the ASEAN region. In addition, Jindal will
pay CCTI a one-time license fee immediately upon the signing of a pilot plant
construction contract (the “EPC Contract”) with SAIC Energy Environment &
Infrastructure (“SEE&I”) and the payment of the deposit to SEE&I. The amount of
the royalty fee and license fee are awaiting committee approval by Jindal and
will be announced shortly.

For its ASEAN region joint venture initiative, CCTI has instead entered into a
binding terms of agreement for a joint venture with the Archean Group (“AGPL”)
to develop, deploy and market CCTI’s Pristine M technology throughout the ASEAN
region. It is anticipated that the joint venture company (the “JV”) will be
owned 55% by AGPL and 45% by CCTI.

In exchange for a 55% ownership interest in the JV, AGPL has committed to
contribute U.S. $4.0 million to the JV. Of this amount, it is anticipated that
U.S. $2.0 million will be used to fund the construction of a 1:10-scale pilot
plant in Oklahoma. The remaining U.S. $2.0 million is a one-time license fee
that will be payable to CCTI upon successful commissioning of the pilot plant.

Construction of the pilot plant in Oklahoma will commence immediately upon
execution of the EPC Contract and receipt of a down payment to SAIC by the JV.
It is expected that the EPC Contract will be formalized this month and
construction of the pilot plant will begin in April with construction scheduled
to be completed within 16 to 24 weeks. Under the binding terms of the agreement,
AGPL will pay a U.S. $1.00 per ton ongoing royalty fee for all coal processed
from AGPL majority-owned mines provided that no royalty fee will be payable for
the first two million tons of coal produced.

In exchange for its 45% ownership interest in the JV, CCTI will contribute a
25-year exclusive license to develop, market and deploy its Pristine M
technology, covering the ASEAN countries, including Indonesia, the Philippines,
Cambodia, Vietnam, Malaysia, Brunei, Thailand, Laos and Myanmar.

In addition to providing certain funding for the JV, AGPL has also agreed to
purchase a 6.7% stake in CCTI for U.S. $2.0 million. It is anticipated that the
funds will be paid to CCTI during the week of March 19, 2012.

CCTI’s CEO, Robin Eves, stated: “We are delighted to have signed this agreement
with AGPL and agreed to restructure our transaction with Jindal. The result is
that CCTI will have a larger stake in the ASEAN region joint venture, two
commercial projects in Indonesia immediately to follow the successful deployment
of the Pilot Plant, two royalty-paying clients, and license fees totaling U.S.
$2.75 million, up from U.S. $1.5 million, prior to the AGPL transaction. AGPL’s
agreement to make a direct investment of U.S. $2.0 in CCTI will provide working
capital and the ability to reduce our debt.





Upon completion of these transactions, CCTI will have cemented two very powerful
commercial partnerships in Asia. We have agreed to restructure our agreement
with Jindal while aligning ourselves with a strong and viable global coal
producing, trading and marketing company. We are very pleased to have agreed to
work towards a new license agreement with Jindal and look forward to building on
the very solid relationship that has been forged between our two companies.”

Mr. Eves added: “The Archean Group has an enormous marketing footprint in Asia,
the Middle East and Africa. At present, AGPL owns estimated reserves of 800
million tons of coal in Indonesia and is currently exporting 2.5 million tons
per annum to China and 1.5 million tons per annum to India. Plans are in place
to ramp up Indonesian production and exports to 10 million tons per annum by
2013. Their global trading and marketing network will be invaluable for
introducing CCTI’s Pristine M technology around the world.

Additional information regarding the terms of the TLA and EPC Contracts will be
disclosed upon execution of the agreements.

The Archean Group Companies

Archean Group is a professionally managed diversified conglomerate having
strategic business interests, investments and over 30 years of operational
experience in high growth sectors such as mining & minerals, industrial
chemicals & fertilizers, shipping & shipbuilding, building materials, oil & gas
services, and energy & infrastructure.

Under the Group’s mining portfolio, Archean Group is present in Indonesia since
early 2004 and owns several thermal coal-mining concessions that are under
various stages of operations across different coal rich provinces in Indonesia.
Currently, with combined estimated reserves in excess of 800 million tons and a
successful track record of production, Archean is on the path of expansion.
Being one of the very few Indian companies to be able to operate in Indonesia at
a large scale, Archean is looking to take advantage of the enormous potential
from the low rank coal deposits in Indonesia, thereby strategically positioning
itself to be a significant, reliable and long-term player in the rapidly growing
Asia Pacific energy market.

Matters discussed in this press release contain forward-looking statements.
Investors are cautioned that such forward-looking statements involve risk and
uncertainties, which could significantly impact the actual results, performance
or achievements of the CCTI. Such risks and uncertainties include, but are not
limited to, the time frame for construction of the pilot plant, production of
revenue, and the impact of rapid price and technological change as well as
competition in the energy market, and supply uncertainties and other risks.

About Clean Coal Technologies, Inc.

CCTI, (http://www.cleancoaltechnologiesinc.com) a cleaner-energy, technology
company with major offices in Coral Spring, Florida and New York City, NY, owns
a patented process technology to design and build, state of the art plants,
which convert coal into a cleaner burning fuel source. This technology utilizes
a patented pre-combustion beneficiation process. The Company's patented end
product “PRISTINE™” coal is significantly more efficient, less polluting, more
cost effective, and provides more heat than untreated dirty coal. The principal
elements of this pre combustion technology are based on well-proven, off the
shelf components and equipment. Its clean coal technology reduces some 90% of
chemical pollutants from coal, including Mercury, thereby resolving emission
issues affecting coal-fired power plants.

About Jindal Steel & Power Limited (JSPL)

Jindal Steel and Power Limited (JSPL) is one of India’s major steel producers
with a significant presence in sectors like Steel, Mining, Power Generation and
Infrastructure. With an annual turnover of over US $2.9 billion, JSPL is a part
of the over U.S. $15 billion diversified O. P. Jindal Group. In the recent past,
JSPL has expanded its steel, power and mining businesses to various parts of the
world particularly in Asia, Africa and South America.





The company produces economical and efficient steel and power. From the widest
flat products to a whole range of long products, JSPL sports a product portfolio
that caters to major infrastructure and housing projects in the country. It also
has the distinction of producing the world’s longest 121 metre rails and large
size parallel flange beams, high strength angle irons for transmission towers
and high strength earthquake resistant construction rebars.

The organization is equally concerned about the environment and is committed
towards restoring nature’s balance by maintaining a clean and green environment.
JSPL’s Corporate Social Responsibility policy aims at bringing about a radical
transformation in the quality of people in and around the operation areas of the
company through positive intervention in social uplifting programs.

Forward-Looking Statements

Matters discussed in this press release contain forward-looking statements.
Investors are cautioned that such forward-looking statements involve risk and
uncertainties, which could significantly impact the actual results, performance
or achievements of the Company. Such risks and uncertainties include, but are
not limited to, the time frame for production of revenue, product development
and commercial introduction, the impact of rapid price and technological change
and competition, manufacturing and supply uncertainties and other risks.

Contact:

Clean Coal Technologies, Inc.
Mr. Robin Eves, 646-710-3549
Director, President & CEO
reves@cleancoaltechnologiesinc.com
www.cleancoaltechnologiesinc.com
or
Investor Relations:
Cooper Global Communications LLC
Ms. Jennifer K. Zimmons, Ph.D., 212-209-7360
Managing Director
jzimmons@cgc-us.com
www.cgc-us.com






